IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WAIN DANIEL, FORMER                   NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D17-194
v.

KIM DANIEL, FORMER WIFE,

      Appellee.

_____________________________/

Opinion filed December 13, 2017.

An appeal from the Circuit Court for Clay County.
Gary L. Wilkinson, Judge.

David Scott Fursteller of the Furst Law Group, P.A., Jacksonville, for Appellant.

Stacie R. Drawdy of Hamilton, Drawdy & Hartin, P.A., Fleming Island, for
Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and MAKAR and WINOKUR, JJ., CONCUR.